Citation Nr: 1123277	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  10-33 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational benefits under Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to December 1992.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.


REMAND

Generally, a veteran who is eligible under the Montgomery GI Bill (MGIB) is entitled to 36 months of educational assistance, which must be used within 10 years of discharge from active duty.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. § 21.7050(a) (2010).  In this case, the Veteran was discharged from active duty on December 11, 1992, and his 10 year period of eligibility expired on December 10, 2002.  In March 2010, the Veteran filed a claim for MGIB education benefits.  In an August 2010 appeal to the Board, the Veteran stated that a mental and physical disability prevented him from attending school.

The law provides that VA shall grant an extension of the applicable delimiting period provided that a veteran applies for an extension within a specified time period, and he was prevented from initiating or completing the chosen program during the original period due to physical or mental disability that did not result from a veteran's willful misconduct.  38 C.F.R. § 21.7051(a)(2) (2010).  It must be clearly established by medical evidence that such a program of education was medically infeasible.  Id.  The VA must receive a claim for an extended period of eligibility by the later of the following dates: One year from the date on which a veteran's original period of eligibility ended, or one year from the date on which a veteran's physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.  38 C.F.R. §§ 21.1033(c), 21.7051(a) (2010).

As to claims under 38 C.F.R. § 21.7051, VA must receive a claim for an extension, by the later of the following dates: (1) one year from the date on which a veteran's original period of eligibility ended; or (2) one year from the date on which a veteran's physical or mental disability no longer prevented him or her from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c).

In this case, the Veteran did not file for MGIB education benefits until over seven years after the delimiting date for his period of eligibility.  Accordingly, MGIB education benefits cannot be awarded unless the delimiting date is extended.  In order to qualify for such an extension, the Veteran must show that he was unable to initiate or complete the chosen program during the original period due to physical or mental disability, and that his application was received within one year of that date when that disability no longer prevented such action.  Id.  In this case, the Veteran has submitted a copy of a July 2010 rating decision which found that the Veteran was disabled due to hypertension and depression.  Accordingly, there is medical evidence of record that the Veteran has physical and mental disabilities.  However, there is no medical evidence of record that states whether these disabilities prevented the Veteran from initiating or completing his education benefits program and, if so, during which time periods he was so disabled.  Without this information, the Board incapable of determining whether an extension of the Veteran's delimiting date is warranted.

Accordingly, the case is remanded for the following actions:

1. The RO must provide the Veteran with an examination to determine the effects of his disabilities on his ability to initiate and complete a program of education.  The Veteran's full claims file, not just his education benefits claims file, must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full medical, work, and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's disabilities prevented him from initiating or completing a program of education at any point from December 1992 to the present, and if so, the approximate dates of this preclusion.  All opinions provided must include an explanation of the bases for the opinion.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

2. The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3. The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


